Citation Nr: 0111417	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied service connection for a 
low back disorder as secondary to a service-connected left 
knee disability.  During the appeal, the RO also denied 
service connection for a low back disability on a direct 
incurrence basis.  That aspect of the veteran's claim has 
also been developed for appellate review.  

The Board notes that a prior unappealed RO decision in 1979 
denied the veteran's original claim for service connection 
for a low back disability.  Subsequent RO decisions, most 
recently in December 1997, denied the veteran's applications 
to reopen that claim.  The August 1998 RO decision that is 
the subject of this appeal was based on the veteran's 
original claim for secondary service connection for a low 
back disability.  The RO adjudicated that claim on a de novo 
basis, and the Board concurs in finding that the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable.    

In September 1998, the veteran testified at a RO hearing.


REMAND

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The treatment reports, 
medical examination and etiology opinion requested below are 
in part to comply with this provision.  The relevant evidence 
is summarized below.

The service medical records show no low back disability.  At 
an October 1949 post-service VA examination, the veteran gave 
a history of intermittent back pain.  A January 1979 private 
examination report indicates that the veteran had a low 
backache of many years' duration with pain radiating to both 
legs.  Physical examination at that time showed that back 
movement was limited and the physician noted the possibility 
of lumbar disc disease.  

A May 1979 statement from a private physician, D. H. C., 
M.D., indicated that he had treated the veteran in March 1975 
for acute back pain and that X-rays had shown degenerative 
arthritic changes with narrowing of the L2-L3 interspace.  
The physician added that the veteran had given a history of a 
back injury in his early twenties and continuous intermittent 
episodes of back pain since that time, which was exacerbated 
by lifting, bending and working in cramped quarters and was 
relieved by rest.  In a letter to the veteran the same month, 
Dr. D. H. C. stated that chances were very good, however, 
that the veteran's previous injury did cause his back 
problem.

Statements from the veteran and his wife allege treatment for 
a back injury at Camp Perry in February 1943; chiropractic 
back adjustments while stationed on the Cassiopeia in 1944; 
problems with back discomfort at the time of his marriage in 
August 1946; back muscle spasms and a fall in June 1947; 
chiropractic treatment for his back from 1950 to 1962; and 
back problems associated with starting a chain saw and while 
painting a church between 1963 and 1971, while installing 
heating and air-conditioning and pulling a lawn mower starter 
between 1975 and 1977, and while using a snow blower during 
the winter of 1978/1979.

Subsequently dated private and VA treatment records confirm 
that the veteran has a chronic low back disability, to 
include arthritis and disc disease of lumbosacral spine.  
Lyons Medical Center records from December 1966 to June 1973 
and from March 1990 to May 1996 show complaints of back pain 
and diagnoses of strain in November 1968, October 1970 and 
December 1971 and improvement in his back symptoms following 
a fused vertebra secondary to degenerative changes in May 
1996. 

In a February 1998 statement, Dr. C. R. B opined that the 
veteran's abnormal gait was placing additional stress on his 
severely afflicted lumbar spine increasing his level of 
symptoms and decreasing his functional level and that the 
knee difficulty had reached such proportion that it was the 
direct cause of increased back pain.  He added that the 
veteran had a 26 percent permanent partial impairment of the 
function of the body as a whole directly related to his back 
signs and symptoms according to the Guides to the Evaluation 
of Permanent Impairment by the American Medical Association.

A March 1998 buddy statement from C. O. W. noted that he 
served with the veteran during World War II and that the 
veteran had developed a problem with his back and had 
received treatment from a chief pharmacist mate aboard a navy 
ship.

An April 1998 VA spine examination confirmed the veteran's 
low back disability, including degenerative changes of the 
lumbosacral spine.  History obtained at that time included 
several epidural blocks in the lumbosacral spine since 1987 
and use of a cane for the last two years.  Although the 
veteran claimed that he had back pain immediately after a 
left knee injury in 1943, the examiner opined that the 
degenerative osteoarthritis of the spine was more related to 
age than to a 1943 knee injury.

At a December 1998 RO hearing, the veteran testified that he 
injured his back on two separate occasions while on active 
duty.  The first time was during advanced training at Camp 
Perry, when he injured his back on the obstacle course.  The 
second time was when he was wrestling and injured his left 
knee and back in November 1943.  He stated that, while he 
received treatment for his left knee, he was never asked 
about the nature of the incident and did not particularly 
complain of back problems at that time.  The veteran 
testified that he received two or three treatments from a 
chiropractor pharmacist 1st Class in 1944, but never received 
a physical profile for his back problems while on active duty 
nor did he complain of back problems at his October 1949 VA 
examination as he was probably not having difficulty with his 
back at that time.  He added that he sought treatment for his 
back problems in the 1950s from a chiropractor, Dr. S.  The 
veteran testified that the first time he was aware of a 
diagnosis for his back problems was in the 1970s.

A December 1998 statement for the veteran's sister-in-law 
noted that the veteran had a back spasm and pain in September 
1967 when he helped her move.
In a January 1999 statement, the veteran indicated that he 
had back surgery in October 1998 and had a follow-up 
appointment scheduled in February 1999.

The veteran contends, in essence, that his low back 
disability either began during active service or as the 
result of his service-connected left knee disability.  See 
38 U.S.C.A. 1131 (West 1991); 38 C.F.R. § 3.310 (2000); Allen 
v. Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that his service-connected disability has caused a 
new disability, there must be competent medical evidence that 
the secondary disability was caused or chronically worsened 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The Board observes that the April 1998 VA spine examiner 
opined that the veteran's degenerative osteoarthritis of the 
spine was more related to age than to a 1943 knee injury.  
However, the examiner did not address the question of whether 
the veteran's service-connected left knee disability 
aggravated his low back disorder.  Allen, supra.  In order to 
give the veteran every consideration with respect to the 
present appeal, and to ensure compliance with the VCAA, it is 
the Board's opinion that another examination is warranted for 
the purpose of determining whether the veteran's back 
disorder was worsened or aggravated by his service-connected 
left knee disability.

Since the veteran indicated that he was receiving both non-VA 
and VA treatment for his back disorder, the RO should also 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, the Board 
notes that there are no VA medical treatment records 
associated with the claims file dated after April 1997 and 
that the veteran continued to receive treatment for his back 
at the VAMC, including back surgery in October 1998 and a 
follow-up visit in February 1999.  

The RO should also secure any relevant, non-VA treatment 
records that may be available.  Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  In this regard, the Board 
notes that the veteran indicated that he was seen for his 
back by Dr. Strunk in Crofton, Nebraska, Dr. James Grimes at 
the Rice County Medical Clinic, Dr. Neal, a chiropractor in 
Great Bend, Kansas, Dr. David H. Clark at Wakeeney Medical 
Group, Dr. C. Reiff Brown in Great Bend, Kansas, Dr. Randy 
Smith and Dr. A. Patil in Minot, North Dakota in 1978 and 
1979.  Some or no treatment records from these physicians are 
associated with the claims file.  

The Board acknowledges the RO's February 1998 letter to the 
veteran requesting treatment information.  Nevertheless, the 
Board is of the opinion that the veteran should be given 
another opportunity to cooperate in obtaining medical records 
that are germane to his claim.  However, the veteran is 
advised that the duty to assist is not a one-way street.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should also contact the 
veteran and have him identify (names, 
addresses, and dates) any sources of VA 
or non-VA treatment for his back 
disorder, including Dr. Strunk, Dr. James 
Grimes at the Rice County Medical Clinic, 
Dr. Neal, Dr. David H. Clark, Dr. C. 
Reiff Brown, Dr. Randy Smith, and Dr. A. 
Patil.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of his low back disability, to 
include disc disease and arthritis.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that (a) the veteran's low 
back disability, to include degenerative 
disc disease and arthritis of the 
lumbosacral spine, began during or as the 
result of some incident (i.e., trauma) of 
active service; and (b) the service-
connected left knee disability has caused 
or aggravated (chronically worsened) a 
low back disorder.  The rationale for any 
opinion and all clinical findings should 
be reported in detail.  All tests and 
studies deemed necessary should be 
accomplished.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claim for 
service connection for a low back 
disorder on direct and secondary bases.  
If the claim is denied, the veteran and 
his representative should then be 
furnished a supplemental statement of the 
case, which addresses all additional 
evidence, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


